MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 48 
Docket:	   Cum-15-345	
Argued:	   April	5,	2016	
Decided:	  March	16,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
               PETITION	OF	EDWIN	R.	JONAS	III	FOR	REINSTATEMENT	
                      TO	THE	BAR	OF	THE	STATE	OF	MAINE	
	
	
SAUFLEY,	C.J.	

        [¶1]		In	2013,	Edwin	R.	Jonas	III,	who	had	been	admitted	to	the	Maine	Bar	

in	 1987,	 petitioned	 for	 reinstatement	 to	 the	 bar	 from	 his	 administrative	

suspension	for	failing	to	register	in	1995.		A	single	justice	of	the	Maine	Supreme	

Judicial	Court	(Gorman,	J.)	ultimately	denied	Jonas’s	petition	for	reinstatement.		

Jonas	 now	 appeals	 to	 us,	 in	 our	 capacity	 as	 the	 Law	 Court,1	 challenging	 the	

processes	employed	by	the	Grievance	Commission,	the	Board	of	Overseers	of	

the	Bar,	and	the	single	justice	in	reviewing	his	petition	for	reinstatement.		Jonas	

also	 challenges	 the	 single	 justice’s	 evidentiary	 rulings	 during	 the	 de	 novo	

hearing	on	his	petition,	and	the	Board’s	and	the	single	justice’s	conclusion	that	

he	failed	to	meet	his	burden	to	show	that	he	was	eligible	for	reinstatement.			




    1		We	treat	the	single	justice’s	decision	on	the	petition	for	reinstatement	as	the	judgment	of	a	trial	

court	and	review	as	an	appellate	body.		See	4	M.R.S.	§	57	(2016);	In	re	Williams,	2010 ME 121,	¶	1,	8
A.3d 666;	In	re	Application	of	Feingold,	296 A.2d 492,	496	(Me.	1972).	
2	    	

          [¶2]		The	record	reflects	that	Jonas	has	engaged	in	more	than	two	decades	

of	litigation	with	his	ex-wife	during	which	he	was	suspended	from	the	bars	of	

three	states,	jailed	for	contempt,	declared	a	vexatious	litigant,	and	admonished	

by	a	federal	court	for	making	frivolous	arguments.		We	affirm	the	single	justice’s	

judgment	declining	to	reinstate	Jonas	to	the	Maine	Bar.	

                                       I.		BACKGROUND	

A.	       Facts	

          [¶3]		The	single	justice’s	factual	findings,	reported	here,	are	supported	by	

witness	testimony,	the	parties’	exhibits,	and	findings	and	judgments	contained	

in	the	decisions	of	other	courts	and	disciplinary	bodies	before	whom	Jonas	was	

a	party.		Preliminarily,	we	note	that	this	matter	is	complicated	by	the	fact	that,	

following	 the	 completion	 of	 the	 proceedings,	 the	 applicable	 Maine	 Bar	 Rules	

were	 repealed	 and	 replaced	 in	 their	 entirety	 with	 rules	 that	 substantially	

changed	the	procedures	for	reinstatement	since	Jonas’s	petition	was	filed.2		See	

generally	M.	Bar	R.	(Tower	2015)	(effective	July	1,	2015).		Except	as	otherwise	

indicated,	all	references	to	the	Maine	Bar	Rules	are	to	the	rules	that	were	in	

effect	at	the	time	of	Jonas’s	petition.		See	generally	M.	Bar	R.	(Tower	2014).	


    2		The	Maine	Bar	Rules	govern	proceedings	for	attorney	discipline	and	reinstatement,	which	are	

initiated	with	the	Board	of	Overseers	of	the	Bar.		See	M.	Bar	R.	(Tower	2014).		Proceedings	for	the	
admission	of	new	attorneys	to	the	bar	are	initiated	with	the	Board	of	Bar	Examiners	and	governed	
by	the	Maine	Bar	Admission	Rules,	which	have	not	materially	changed	since	Jonas	filed	his	petition.			
   	                                                                                       3	

       [¶4]		Jonas	was	admitted	to	the	Maine	Bar	in	1987.		Because	of	his	failure	

to	 complete	 an	 annual	 registration,	 see	 M.	 Bar	 R.	 6(b)(1),	 he	 was	

administratively	suspended	from	the	Maine	Bar	in	1995.	

       [¶5]		In	1990,	Jonas	and	his	wife,	Linda	Jonas,	were	divorced.		Since	then,	

Jonas	 and	 Linda	 have	 been	 involved	 in	 highly	 contentious	 post-divorce	

litigation.		In	1995,	while	the	parties	were	litigating	competing	post-judgment	

motions,	Linda	alleged	that	Jonas	was	secretly	liquidating	assets	and	hiding	the	

proceeds	in	accounts	in	the	Cayman	Islands,	and	that	he	planned	to	move	there	

with	the	couple’s	children.		The	New	Jersey	Superior	Court	ordered	Jonas	not	

to	transfer	any	assets	valued	over	$15,000	and	not	to	remove	the	children	from	

a	five-state	area.			

       [¶6]	 	 In	 direct	 violation	 of	 the	 court’s	 order,	 Jonas	 obtained	 a	 loan	 of	

$130,000	secured	by	a	mortgage	on	his	residence	and	continued	efforts	to	sell	

commercial	 property	 that	 he	 rented	 out	 as	 a	 7-Eleven	 building,	 eventually	

deeding	the	store	to	his	sister	and	a	friend	to	be	held	in	trust	for	the	children.		

In	 addition,	 Jonas	 secretly	 kept	 $438,000	 in	 a	 bank	 account	 in	 the	 Cayman	

Islands,	 and	 on	 September	 15,	 1995,	 he	 absconded	 with	 his	 children	 to	 the	

Cayman	Islands,	where	he	enrolled	them	in	school.	
4	   	

         [¶7]		After	Jonas	failed	to	appear	at	a	hearing,	the	court	issued	a	warrant	

for	Jonas’s	arrest,	placed	the	children	in	Linda’s	custody,	and	took	a	number	of	

protective	measures	designed	to	ensure	that	Jonas	complied	with	his	financial	

obligations	 imposed	 by	 previous	 court	 orders.	 	 Jonas	 continued	 to	 defy	 the	

court’s	 orders	 regarding	 the	 payment	 of	 his	 support	 obligations.	 	 Shortly	

thereafter,	 Jonas	 was	 briefly	 incarcerated	 for	 contempt	 of	 court.	 	 The	 New	

Jersey	Appellate	Division	upheld	the	series	of	actions	taken	by	the	trial	court,	

stating,	“As	evidenced	by	the	record,	[Jonas]	time	and	again	failed	to	abide	by	

the	court’s	orders	and	deliberately	avoided	paying	alimony	and	other	support	

to	the	plaintiff.”	

         [¶8]		As	a	result	of	his	actions,	the	New	Jersey	State	Bar	suspended	Jonas	

for	 a	 period	 of	 six	 months	 beginning	 on	 September	 2,	 2005,	 for	 conduct	

intended	 to	 disrupt	 a	 tribunal	 and	 conduct	 that	 was	 prejudicial	 to	 the	

administration	of	justice.		Jonas	has	not	been	reinstated	in	New	Jersey.			

         [¶9]	 	 In	 2006,	 Jonas	 was	 reciprocally	 suspended	 from	 the	 bar	 of	

Pennsylvania	for	a	period	of	six	months	based	on	the	discipline	imposed	in	New	

Jersey.	 	 Jonas	 was	 reinstated	 to	 inactive	 status	 in	 Pennsylvania	 in	 2014.	 	 In	

2007,	Jonas	was	reciprocally	suspended	from	the	Florida	bar	for	a	period	of	one	

year	for	committing	conduct	intended	to	disrupt	a	tribunal.		
   	                                                                                 5	

       [¶10]		After	his	suspension	from	the	New	Jersey	bar,	Jonas’s	post-divorce	

proceedings	in	New	Jersey	continued.		Jonas	failed	to	attend	multiple	hearings	

during	 these	 proceedings.	 	 Based	 on	 Jonas’s	 “obstinate	 refusal	 to	 comply	 or	

properly	respond	to	court	orders,”	the	Appellate	Division	dismissed	an	appeal	

from	Jonas,	stating,	“[Jonas’s]	defiance	is	especially	egregious	in	light	of	the	fact	

that	he	was	an	attorney-at-law	of	this	State	and	was	suspended	in	this	state	and	

others	for	his	willful	evasion	of	court	orders.”			

       [¶11]		At	some	point	prior	to	2009,	Jonas	moved	to	Montana.		When	Linda	

sought	 to	 domesticate	 the	 New	 Jersey	 judgments	 in	 Montana,	 Jonas	

unsuccessfully	 launched	 a	 collateral	 attack	 on	 the	 judgments.	 	 The	 court	

granted	Linda’s	motion	to	declare	Jonas	a	vexatious	litigant	and	found	that	in	

attempting	 to	 defy	 the	 New	 Jersey	 judgments,	 Jonas	 had	 willfully	 abused	 his	

litigation	 skills	 by	 filing	 “harassing,	 duplicative,	 vexatious,	 and	 frivolous”	

lawsuits,	had	filed	appeals	in	matters	in	which	he	had	“no	objective	good	faith	

expectation	of	prevailing,”	and	had	caused	“needless	expense	and	burden”	to	

Linda.			

       [¶12]		During	litigation	that	Jonas	instituted	in	the	United	States	District	

Court	 for	 the	 District	 of	 Montana	 against	 Linda,	 her	 Montana	 attorney,	 and	

others,	 Jonas	 was	 ordered	 to	 show	 cause	 why	 he	 should	 not	 be	 sanctioned	
6	    	

pursuant	to	Rule	11	of	the	Federal	Rules	of	Civil	Procedure	for	making	frivolous	

arguments.		After	Jonas	failed	to	show	good	cause,	the	court	issued	a	sanction	

in	 the	 form	 of	 an	 admonishment	 dated	 August	 7,	 2014.	 	 A	 copy	 of	 its	

admonishment	 was	 forwarded	 to	 the	 state	 bars	 of	 Maine,	 New	 Jersey,	 and	

Pennsylvania.		By	the	time	the	admonishment	was	forwarded	to	the	Maine	Bar,	

Jonas’s	 reinstatement	 proceedings	 were	 already	 pending	 before	 the	 Maine	

Board	of	Overseers	of	the	Bar.			

B.	       Procedural	History	of	Jonas’s	Petition	for	Reinstatement	in	Maine	

          [¶13]		On	September	20,	2013,	Jonas	filed	a	petition	for	reinstatement	to	

the	Maine	Bar	with	the	Supreme	Judicial	Court	and	the	Board	of	Overseers	of	

the	 Bar.	 	 The	 matter	 was	 assigned	 to	 a	 single	 justice	 of	 the	 Supreme	 Judicial	

Court.	 	 Bar	 Counsel	 opposed	 the	 petition.	 	 On	 March	 4,	 2014,	 the	 Grievance	

Commission	 held	 a	 hearing	 concerning	 the	 petition	 for	 reinstatement.	 	 The	

Commission	recommended	to	the	Board	that	Jonas	be	conditionally	reinstated	

to	the	bar.		Both	Jonas	and	Bar	Counsel	objected	to	some	aspect	of	the	Grievance	

Commission’s	 recommendations.	 	 In	 response,	 the	 Board	 created	 a	 “Special	

Panel”	 of	 the	 Board	 to	 review	 the	 evidence	 adduced	 at	 the	 Commission’s	

hearing,	 seek	 additional	 written	 arguments	 from	 the	 parties,	 and	 make	 a	
    	                                                                                                         7	

recommendation	 to	 the	 Board	 as	 a	 whole	 as	 to	 whether	 the	 Board	 should	

recommend	Jonas’s	reinstatement.			

        [¶14]		Once	the	Special	Panel	completed	its	work,	the	full	Board	met.3		The	

Board	found	that	Jonas	did	not	meet	his	burden	to	establish	that	he	should	be	

reinstated.		The	Board	concluded	that	the	Grievance	Commission	had	failed	to	

consider	 the	 necessary	 factors	 in	 determining	 whether	 to	 recommend	

reinstatement.		On	September	24,	2014,	the	Board	recommended	to	the	single	

justice	that	Jonas’s	petition	for	reinstatement	be	denied.	

        [¶15]	 	 After	 briefing	 and	 argument	 on	 several	 procedural	 issues,	 the	

single	justice	scheduled	a	de	novo	hearing	on	Jonas’s	petition	in	which	the	court	

provided	the	parties	an	opportunity	to	present	all	relevant	evidence	and	make	

a	record	that	was	to	be	“created	anew.”			

        [¶16]	 	 Prior	 to	 the	 hearing,	 Jonas	 filed	 a	 motion	 in	 limine	 seeking	 to	

exclude	evidence	of	any	issues	regarding	Jonas’s	conduct	that	were	not	raised	

in	the	hearing	before	the	Grievance	Commission.		The	single	justice	denied	the	

motion,	 noting	 that	 Jonas	 had	 the	 burden	 to	 prove	 that	 he	 was	 eligible	 for	

reinstatement	 by	 clear	 and	 convincing	 evidence,	 and	 concluding	 that	 “[d]ue	

process	does	not	require	that	the	Board	notify	Mr.	Jonas	of	those	aspects	of	his	


   3	 	 The	 record	 does	 not	 contain	 a	 report	 or	 other	 written	 record	 of	 the	 recommendation	 of	 the	

Special	Panel	to	the	full	Board.	
8	   	

burden	that	it	anticipates	challenging	at	the	hearing,	nor	does	due	process	limit	

the	Board	from	challenging	any	aspect	of	Mr.	Jonas’s	presentation.”			

         [¶17]		A	two-day	bench	trial	was	held	on	April	27	and	28,	2015.		At	the	

trial,	 Jonas	 objected	 to	 the	 admission	 of	 prior	 court	 orders	 and	 decisions	 in	

cases	 that	 involved	 him.	 	 The	 single	 justice	 overruled	 Jonas’s	 objections,	

admitted	 the	 few	 orders	 and	 decisions	 ultimately	 offered	 by	 Jonas,	 and	

admitted	the	many	orders	and	decisions	offered	by	the	Board.			

         [¶18]		On	June	22,	2015,	the	single	justice	issued	a	judgment	finding	that	

Jonas	 had	 failed	 to	 establish	 by	 clear	 and	 convincing	 evidence	 that	 he	 was	

eligible	for	reinstatement.		See	M.	Bar.	R.	7.3(j)(5).		In	reaching	this	conclusion,	

the	single	justice	“considered	the	testimony	of	witnesses	presented	during	the	

de	novo	hearing	in	April,	the	documents	admitted	in	evidence	at	that	hearing,	

the	 findings	 and	 conclusions	 made	 by	 various	 courts	 in	 prior	 proceedings	 in	

which	 Jonas	 was	 a	 party,	 and	 the	 parties’	 arguments.”	 	 The	 judgment	 also	

indicated,	“some	of	the	cases	[relied	upon]	were	specifically	provided	by	the	

parties	 at	 hearing,	 and	 others	 were	 found	 in	 electronic	 databases	 that	 are	

publicly	available.”			

	        [¶19]		This	appeal	followed.		See	4	M.R.S.	§	57	(2016);	In	re	Application	of	

Feingold,	296 A.2d 492,	496	(Me.	1972).	
      	                                                                                      9	

                                       II.		DISCUSSION	

          [¶20]		We	begin	by	reviewing	the	procedures	and	standards	that	applied	

to	Jonas’s	petition	for	reinstatement.		In	doing	so,	we	interpret	the	meaning	of	

the	 Maine	 Bar	 Rules	 de	 novo,	 looking	 both	 to	 the	 plain	 language	 and	 to	 the	

purpose	of	the	rules.		See	Bailey	v.	Bd.	of	Bar	Exam’rs,	2014 ME 58,	¶¶	16,	19-21,	

90 A.3d 1137;	Bd.	of	Overseers	of	the	Bar	v.	Warren,	2011 ME 124,	¶	25,	34 A.3d
1103.		As	we	cautioned	at	the	outset,	many	of	the	rules	applicable	here	have	

been	superseded	by	the	Bar	Rules	that	went	into	effect	in	2015.	

A.	       Reinstatement	Procedures	

          [¶21]	 	 Pursuant	 to	 the	 bar	 rules	 that	 applied	 to	 Jonas’s	 petition,	 “[a]n	

attorney	 who	 ha[d]	 been	 suspended	 for	 non-disciplinary	 reasons”	 could	

“petition	to	the	Court	for	reinstatement.”		M.	Bar.	R.	7.3(j)(4).		If	Bar	Counsel	

opposed	 the	 petition,	 the	 matter	 would	 “be	 immediately	 referred	 to	 the	

Grievance	Commission”	for	a	hearing.		M.	Bar	R.	7.3(j)(5).		During	the	hearing,	

it	was	the	petitioner’s	burden	to	

          present[]	clear	and	convincing	evidence	demonstrating	the	moral	
          qualifications,	 competency,	 and	 learning	 in	 law	 required	 for	
          admission	to	practice	law	in	this	State[,]	.	.	.	[and]	that	it	[wa]s	likely	
          that	reinstatement	w[ould]	not	be	detrimental	to	the	integrity	and	
          standing	of	the	Bar,	the	administration	of	justice,	or	to	the	public	
          interest.	 	 Factors	 to	 be	 considered	 as	 to	 the	 petitioner’s	 meeting	
          that	burden	include[d]	evidence	that:	
10	   	

               (A)	The	petitioner	ha[d]	fully	complied	with	the	terms	of	all	
               prior	disciplinary	orders;		

               (B)	 The	 petitioner	 ha[d]	 neither	 engaged	 not	 attempted	 to	
               engage	in	the	unauthorized	practice	of	law;		

               (C)	 The	 petitioner	 recognize[d]	 the	 wrongfulness	 and	
               seriousness	of	the	misconduct;	

               (D)	 The	 petitioner	 ha[d]	 not	 engaged	 in	 any	 other	
               professional	 misconduct	 since	 resignation,	 suspension	 or	
               disbarment;	

               (E)	The	petitioner	ha[d]	the	requisite	honesty	and	integrity	
               to	practice	law;	and	

               (F)	The	petitioner	ha[d]	met	the	continuing	legal	education	
               requirements	.	.	.	.	

M.	Bar	R.	7.3(j)(5).	

          [¶22]		After	a	hearing,	the	Grievance	Commission	would	“transmit	to	the	

Board	 and	 to	 the	 petitioner	 its	 findings	 and	 recommendations	 by	 written	

report,	 and	 provide	 the	 Board	 with	 any	 record	 it	 ha[d]	 made.”	 	 M.	 Bar	

R.	7.3(j)(6).		“After	consideration	of	a	party’s	timely	objection	to	the	[Grievance	

Commission’s]	report	the	Board	[would]	file	its	recommendations	and	findings	

with	the	Court,	together	with	any	record	that	ha[d]	been	made.”		Id.		After	the	

Board	 filed	 its	 recommendation	 and	 findings,	 the	 Supreme	 Judicial	 Court	

would,	“with	or	without	hearing,	grant	or	deny	the	petition	for	reinstatement	

by	written	order.”		Id.	
      	                                                                                                      11	

B.	       Standard	of	Evidentiary	Admissibility	

          [¶23]	 Although	 the	 Bar	 Rules	 provided	 standards	 of	 evidentiary	

admissibility	 that	 applied	 to	 disciplinary	 proceedings,	 see	 M.	 Bar	 R.	

7.1(e)(2)(C),	7.2(b)(2),	they	did	not	expressly	address	the	standards	that	would	

apply	 in	 reinstatement	 proceedings,	 see	 M.	 Bar	 R.	 7.3(j).4	 	 Because	 attorneys	

may	 petition	 for	 reinstatement	 from	 either	 disciplinary	 or	 nondisciplinary	

suspensions,	 the	 same	 standards	 of	 evidentiary	 admissibility	 that	 applied	 to	

disciplinary	 proceedings	 did	 not	 necessarily	 apply	 to	 all	 petitions	 for	

reinstatement.	 	 Accordingly,	 we	 must	 first	 determine	 whether	 the	 Rules	 of	

Evidence	 or	 the	 “reasonable	 person”	 standard,	 which	 applied	 in	 disciplinary	

proceedings	before	a	Grievance	Panel,	M.	Bar	R.	7.1(e)(2)(C),	and	in	attorney	

admission	proceedings,	M.	Bar	Admission	R.	9(d)(5)(C),	9(d)(6)(C),	applied	to	

the	trial	held	by	the	single	justice.		See	also	5	M.R.S.	§	9057(2)	(2016).		

          [¶24]	 	 We	 begin	 by	 reviewing	 the	 standard	 that	 applies	 to	 attorney	

admission	proceedings.		If	the	Board	of	Bar	Examiners	holds	a	hearing	on	an	

application	for	admission	to	the	bar,	“[e]vidence	shall	be	admitted	.	.	.	if	it	is	the	



   4	 	 Similarly,	 the	 new	 Rules	 do	 not	 explicitly	 provide	 an	 evidentiary	 standard	 for	 reinstatement	

proceedings	 before	 the	 Commission.	 	 See	 M.	 Bar	 R.	 29(g)	 (Tower	 2015);	 see	 also	 id.	 14(a)(1)-(2)	
(providing	 that	 the	 Rules	 of	 Evidence	 do	 not	 apply	 to	 disciplinary	 hearings	 before	 a	 Grievance	
Commission	Panel).		We	note,	without	deciding,	that	the	new	Rules	appear	to	indicate	that	when	the	
Court	 holds	 a	 hearing	 on	 the	 Commission’s	 findings	 and	 recommendations	 in	 reinstatement	
proceedings,	the	Rules	of	Evidence	apply.		See	id.	14(b)(1);	29(h).	
12	    	

kind	of	evidence	upon	which	reasonable	persons	are	accustomed	to	rely	in	the	

conduct	 of	 serious	 affairs.”	 	 M.	 Bar	 Admission	 R.	 9(d)(5)(C).	 	 In	 such	

proceedings,	the	new	applicant	has	the	burden	to	prove	that	the	applicant	is	“a	

person	 of	 good	 character,”	 is	 “fit	 to	 practice	 law,”	 and	 “possesses	 sufficient	

learning	in	the	law	to	practice	as	an	attorney	in	this	State.”		M.	Bar	Admission	

R.	8-10.	

           [¶25]	 	 If	 an	 applicant	 is	 denied	 a	 certification	 of	 good	 character	 and	

fitness	to	practice	law	by	the	Board,	the	applicant	may	petition	the	Court	for	

admission	pursuant	to	Rule	9(d)(6)(A).		A	single	justice	of	this	Court	will	then	

conduct	a	de	novo	hearing	during	which	the	same	reasonable	person	standard	

of	evidentiary	admissibility	applies.		M.	Bar	Admission	R.	9(d)(6)(C).	

           [¶26]	 	 Under	 the	 rules	 applicable	 to	 these	 proceedings,	 when	 a	

suspended	attorney	petitioned	for	reinstatement	to	the	bar,	the	process	and	the	

petitioner’s	burden	were	much	the	same	as	for	an	initial	application,	although	

the	applicable	evidentiary	standards	were	not	explicitly	addressed	in	the	rules.5		

Again,	the	petitioner	was	the	moving	party,	not	the	Board	of	Overseers	of	the	




   5		As	we	noted,	the	Bar	Rules	provided	standards	of	evidentiary	admissibility	only	for	disciplinary	

proceedings.	 	 In	 disciplinary	 proceedings,	 the	 Bar	 Rules	 provided	 that	 hearings	 before	 the	
Commission	 were	 subject	 to	 the	 reasonable	 person	 standard	 of	 admissibility,	 whereas	 hearings	
before	a	single	justice	were	subject	to	the	Rules	of	Evidence,	“[t]o	the	extent	appropriate.”		See	M.	Bar	
R.	7.1(e)(2)(C),	7.2(b)(2).	
   	                                                                                                  13	

Bar.	 	 Because	 the	 procedural	 posture,	 allocation	 of	 burdens,	 and	 ultimate	

consequences	 of	 reinstatement	 proceedings	 mirrored	 bar	 admission	

proceedings,	we	conclude	that	the	reasonable	person	standard	of	evidentiary	

admissibility	applied	to	reinstatement	proceedings	before	the	Commission	and	

the	 Board.	 	 See	 M.	 Bar	 R.	 7.3(j)(5)	 (providing	 that	 a	 petitioner	 seeking	

reinstatement	had	the	burden	to	show	“the	moral	qualifications,	competency,	

and	 learning	 in	 law	 required	 for	 admission	 to	 practice	 law	 in	 this	 State”	

(emphasis	added)).	

       [¶27]		In	a	single	justice	hearing	on	a	reinstatement	petition	in	which	the	

court,	 as	 anticipated	 by	 the	 Rule,	 did	 not	 provide	 the	 petitioner	 with	 the	

opportunity	 for	 a	 full	 de	 novo	 factual	 presentation,	 the	 single	 justice’s	

determination	 would	 be	 made	 based	 on	 a	 review	 of	 the	 record	 as	 it	 was	

“developed	before	the	Commission	and	the	Board.”6		See	In	re	Williams,	2010
ME 121,	¶	8,	8 A.3d 666.		Thus,	the	single	justice’s	determination	could	have	

been	based	entirely	on	the	record	provided	by	the	Board,	and	that	record	would	

have	 been	 created,	 as	 we	 have	 just	 held,	 utilizing	 the	 reasonable	 person	

admissibility	standard	rather	than	the	Rules	of	Evidence.	



  6		Although	we	have	previously	held	to	the	contrary,	see,	e.g.,	In	re	Application	of	Spurling,	595 A.2d
1062,	1065	(Me.	1991),	the	cases	in	which	we	did	so	involved	bar	admission	rules	that	have	been	
superseded.	
14	      	

             [¶28]	 	 Because	 here	 the	 single	 justice	 took	 the	 additional	 step	 of	

providing	Jonas	with	a	complete	de	novo	factual	hearing	instead	of	engaging	in	

a	 “de	 novo”	 review	 of	 the	 record,	 we	 must	 determine	 what	 standard	 of	

evidentiary	admissibility	applied	during	Jonas’s	de	novo	reinstatement	hearing.		

We	conclude	that	the	fact	that	the	single	justice	provided	Jonas	a	fully	de	novo	

reinstatement	 hearing	 does	 not	 alter	 the	 kind	 of	 evidence	 upon	 which	 the	

reinstatement	determination	may	be	made.		Thus,	the	admission	of	evidence	in	

that	 proceeding	 was	 governed	 by	 the	 same	 reasonable	 person	 standard	 that	

applied	 before	 the	 Commission	 and	 the	 Board,	 and	 that	 applies	 to	

administrative	 proceedings	 and	 to	 attorney	 admission	 proceedings	 before	 a	

single	justice.		The	Rules	of	Evidence	did	not	apply.7	

C.	          Review	of	Jonas’s	Arguments	

             [¶29]		Having	clarified	the	nature	of	the	reinstatement	proceeding	and	

the	standard	for	the	admissibility	of	evidence,	we	turn	to	Jonas’s	arguments	on	

appeal.	 	 Among	 his	 many	 arguments,	 Jonas	 challenges	 (1)	 the	 processes	


      7		The	new	Bar	Rules	explicitly	subsume	reinstatement	from	an	administrative	suspension	longer	

than	five	years	within	the	same	process	as	is	used	for	reinstatement	from	a	disciplinary	suspension	
longer	than	six	months.		See	M.	Bar	R.	4(i),	29	(Tower	2015).		The	new	rules	also	provide	different	
criteria	for	reinstatement	that	have	a	greater	disciplinary	focus	and	are	less	similar	to	the	criteria	
applicable	to	attorney	admissions.	See	id.	29(e).		For	example,	to	be	reinstated,	a	petitioner	no	longer	
has	 the	 burden	 to	 show	 the	 “moral	 qualifications,	 competency,	 and	 learning	 in	 law	 required	 for	
admission.”		Compare	M.	Bar	R.	7.3(j)(5)	(Tower	2014)	with	M.	Bar	R.	29(e)	(Tower	2015).		As	noted,	
we	do	not	opine	on	the	standard	of	evidentiary	admissibility	that	applies	pursuant	to	the	new	Bar	
Rules.	
    	                                                                                15	

employed	by	the	Commission,	the	Board,	and	the	single	justice	in	reviewing	his	

petition	 for	 reinstatement;	 (2)	 evidentiary	 rulings	 made	 during	 the	 de	 novo	

hearing	of	his	petition;	and	(3)	the	Board’s	and	single	justice’s	conclusion	that	

he	failed	to	meet	his	burden	to	show	that	he	was	eligible	for	reinstatement	to	

the	Maine	Bar.		We	discuss	each	argument	in	turn.	

        1.	   Procedural	Issues	

              a.	    Special	Panel	

        [¶30]	 	 Jonas	 first	 challenges	 the	 Board’s	 establishment	 of	 a	 “Special	

Panel”	of	the	Board	to	review	the	Commission’s	recommendation	to	reinstate	

Jonas	to	the	Maine	Bar	as	a	violation	of	the	Bar	Rules	and	his	due	process	rights.			

	       [¶31]		After	the	Board	receives	the	recommendations	and	findings	of	the	

Commission	on	a	petition	for	reinstatement,	“the	Board	.	.	.	retains	the	ultimate	

responsibility	for	evaluating	such	recommendations	and	findings	and	making	

its	own	findings	and	recommendations	to	the	Court.”		Me.	Bd.	of	Overseers	of	

the	Bar	Reg.	No.	50,	1	Maine	Manual	on	Professional	Responsibility	R-30	(2004).		

If	the	petitioner	or	Bar	Counsel	objects,	“the	Board	will	.	.	.	decide	.	.	.	what,	if	

any,	 procedure	 to	 establish	 for	 hearing	 the	 objections	 to	 the	 findings	 and	

recommendations	 of	 the	 Commission	 or	 Panel.”	 	 Id.	 at	 R-30	 to	 R-31.	 	 Thus,	

although	the	regulation	does	not	explicitly	mention	the	creation	of	a	“Special	
16	    	

Panel,”	 it	 requires	 the	 Board	 to	 make	 independent	 recommendations	 and	

findings	 and	 gives	 the	 Board	 broad	 discretion	 to	 adopt	 an	 appropriate	

procedure	to	consider	objections	to	the	Commission’s	report.	

	          [¶32]		Turning	to	the	purpose	of	the	rules,	we	have	previously	noted	that,	

although	the	Court	itself	retains	ultimate	authority	to	regulate	attorneys	and	

the	practice	of	law	in	Maine,	it	has	delegated	some	of	that	authority	to	the	Board	

of	Overseers	“to	develop	a	record	and	issue	recommendations	in	reinstatement	

proceedings.”		In	re	Williams,	2010 ME 121,	¶	5,	8 A.3d 666.		The	creation	of	a	

Special	Panel	of	the	Board	to	review	the	Grievance	Commission’s	findings	and	

seek	additional	input	from	the	parties	is	consistent	with	this	purpose.	

           [¶33]	 	 Based	 on	 the	 language	 of	 the	 applicable	 Bar	 Rules	 and	 Board	

Regulations	and	the	purpose	and	role	of	the	Board,	it	was	neither	inappropriate	

nor	a	violation	of	Jonas’s	due	process	rights	for	the	Board	to	appoint	a	“Special	

Panel”	 of	 the	 Board	 to	 review	 the	 Grievance	 Commission’s	 recommendation	

and	make	its	own	recommendation	to	the	full	Board.8	




    8		Moreover,	Jonas’s	objections	to	the	Board’s	processes	have	been	rendered	moot	by	the	single	

justice’s	decision	to	conduct	a	hearing	during	which	Jonas	and	the	Board	were	given	the	opportunity	
to	present	their	evidence	anew.	
    	                                                                                  17	

              b.	    Reinstatement	Factors	

        [¶34]		Jonas	next	argues	that	because	he	was	seeking	reinstatement	after	

an	 administrative	 suspension,	 M.	 Bar	 R.	 7.3(j)(4),	 the	factors	listed	 in	 M.	 Bar	

R.	7.3(j)(5)	did	not	apply	to	his	petition.		That	argument	is	simply	incorrect.	

	       [¶35]		The	procedure	set	out	in	7.3(j)(5)	applied	to	all	types	of	petitions	

for	 reinstatement	 mentioned	 in	 section	 7.3(j).	 	 See	 Bailey,	 2014 ME 58,	

¶¶	16-17,	90 A.3d 1137;	In	re	Williams,	2010 ME 121,	¶	6,	8 A.3d 666.		This	does	

not	mean	that	each	factor	would	have	similar	weight	in	every	case;	rather,	the	

factors	would	be	considered	to	the	extent	that	they	applied	to	the	petitioner.		

The	 Board	 and	 single	 justice	 appropriately	 applied	 the	 factors	 to	 determine	

whether	Jonas	had	met	his	burden	to	demonstrate	eligibility	for	reinstatement.	

              c.	    Due	Process	

        [¶36]		In	addition	to	his	argument	that	the	procedures	violated	the	Bar	

rules,	 Jonas	 argues	 that	 the	 procedures	 collectively	 violated	 his	 due	 process	

rights.		We	review	alleged	procedural	due	process	violations	de	novo.		See	State	

v.	Jones,	2012 ME 126,	¶	35,	55 A.3d 432.		

	       [¶37]	 	 We	 have	 previously	 held	 that	 due	 process	 in	 the	 context	 of	 bar	

proceedings	 “consists	 of	 notice	 of	 the	 proceedings	 and	 an	 opportunity	 to	 be	
18	   	

heard,	including	the	right	to	confront	and	cross-examine	witnesses.”		See	In	re	

Williams,	2010 ME 121,	¶	5,	8 A.3d 666.	

          [¶38]	 	 Jonas	 had	 both	 notice	 and	 the	 opportunity	 to	 be	 heard	 at	 every	

stage	of	the	proceedings.		First,	he	had	notice	and	the	opportunity	to	present	

his	petition	to	the	Grievance	Commission.		After	the	Grievance	Commission—

and	 then	 the	 Board—issued	 recommendations,	 the	 single	 justice	 invited	 the	

parties	to	address	the	process	employed	by	the	Grievance	Commission	and	the	

Board,	 where	 Jonas	 had	 the	 opportunity	 to	 brief	 and	 argue	 the	 procedural	

issues.		Jonas	was	then	provided	a	full	de	novo	hearing	before	the	single	justice.9		

Before	 holding	 a	 hearing,	 the	 single	 justice	 allowed	 Jonas	 to	 file	 motions	 in	

limine	and	heard	his	evidentiary	arguments.		At	the	hearing,	Jonas	was	again	

given	the	opportunity	to	present	witnesses	and	documentary	evidence,	and	to	

address	the	evidence	offered	by	the	Board.		At	each	stage	of	the	proceedings,	

Jonas	 was	 represented	 by	 capable	 counsel.	 	 Jonas	 was	 not	 deprived	 of	 due	

process	 at	 any	 stage	 of	 the	 proceedings.	 	 See	 In	 re	 Williams,	 2010 ME 121,	

¶¶	5-9,	8 A.3d 666.	




  9		Neither	party	contests	the	propriety	of	the	single	justice	holding	a	de	novo	hearing	in	this	matter.	
   	                                                                               19	

       2.	   Evidentiary	Issues	

       [¶39]		Jonas	next	argues	that	the	single	justice	erroneously	took	judicial	

notice	of	the	facts	found	in	judgments	from	other	jurisdictions	in	which	Jonas’s	

conduct	was	assessed.		See	M.R.	Evid.	201.		We	review	evidentiary	rulings	for	

clear	error	or	abuse	of	discretion.		State	v.	Dolloff,	2012 ME 130,	¶	24,	58 A.3d
1032.	

       [¶40]		As	we	have	concluded,	the	Rules	of	Evidence	did	not	apply	in	these	

proceedings.	 	 Bar	 reinstatement	 proceedings	 required	 the	 single	 justice	 to	

determine,	inter	alia,	that	the	petitioner	was	of	good	moral	character,	and	that	

reinstatement	would	not	be	detrimental	to	the	integrity	and	standing	of	the	Bar.		

See	M.	Bar	R.	7.3(j)(5).		In	such	a	proceeding,	the	single	justice	was	bound	to	

consider	 the	 petitioner’s	 conduct	 as	 an	 attorney	 and	 litigant	 in	 determining	

whether	the	petitioner	was	eligible	for	reinstatement.		Judgments	and	orders	

relating	to	prior	litigation	involving	that	attorney	are	uniquely	relevant	to	that	

determination.	 	 Thus,	 pursuant	 to	 the	 reasonable	 person	 standard	 of	

admissibility,	 the	 single	 justice	 did	 not	 err	 or	 abuse	 her	 discretion	 in	

considering	the	extensive	history	of	judgments	and	orders	against	Jonas.		Cf.	M.	

Bar	R.	7.3(h)(4)	(“A	final	adjudication	in	another	jurisdiction	that	an	attorney	

had	been	guilty	of	misconduct	may	be	treated	as	establishing	the	misconduct	
20	    	

for	 purposes	 of	 a	 disciplinary	 proceeding	 in	 this	 State.”).	 	 Furthermore,	 as	 a	

litigant	in	family	matters	and	as	an	attorney	facing	potential	discipline,	Jonas	

had	 the	 motivation	 and	 formal	 opportunity	 to	 offer	 evidence	 and	 argument.		

Because	of	the	process	afforded	in	the	prior	proceedings	and	the	nature	of	the	

proceedings	before	the	single	justice,	the	facts	found	in	the	judgments	that	were	

relied	on	by	the	single	justice	constituted	the	kind	of	information	upon	which	a	

reasonable	 person	 would	 rely.	 	 The	 single	 justice	 did	 not	 err	 or	 abuse	 her	

discretion	in	considering	the	judgments	involving	Jonas,	including	the	factual	

findings	contained	in	those	judgments.10	


   10	 	 Because	 the	 parties	 spent	 considerable	 energy	 addressing	 the	 use	 of	 judicial	 notice	 in	 this	

matter,	we	briefly	address	the	issue,	despite	its	inapplicability	to	the	proceedings	before	the	single	
justice.		During	a	trial	in	which	the	Rules	of	Evidence	apply,	courts	may	“judicially	notice,”	and	thereby	
conclusively	establish,	facts	that	are	“not	subject	to	reasonable	dispute	because	[they]	.	.	.	[c]an	be	
accurately	and	readily	determined	from	sources	whose	accuracy	cannot	reasonably	be	questioned.”		
M.R.	Evid.	201(b),	(f).		When	a	court	takes	judicial	notice	of	a	final	judgment,	from	a	Maine	court	or	
another	 court	 of	 competent	 jurisdiction,	 however,	 that	 “notice”	 is	 limited	 to	 the	 existence	 of	 the	
judgment,	and	the	action	of	the	court.			“[A]	court	may	take	notice	of	another	court’s	order	only	for	
the	limited	purpose	of	recognizing	the	‘judicial	act’	that	the	order	represents	or	the	subject	matter	of	
the	litigation.”		United	States	v.	Jones,	29 F.3d 1549,	1553	(11th	Cir.	1994);	see,	e.g.,	Int’l	Star	Class	
Yacht	Racing	Ass’n	v.	Tommy	Hilfiger	U.S.A.,	Inc.,	146 F.3d 66,	70-71	(2d	Cir.	1998);	United	States	v.	
Garland,	991 F.2d 328,	332	(6th	Cir.	1993);	Colonial	Leasing	Co.	v.	Logistics	Control	Group	Int’l,	762
F.2d 454,	459	(5th	Cir.	1985);	see	also	Field	&	Murray,	Maine	Evidence	§	201.3	at	57	(6th	ed.	2007)	
(“A	court	will	take	judicial	notice	[pursuant	to	M.R.	Evid.	201(b)(2)]	of	pleadings,	dockets,	and	other	
records	of	that	court	in	the	same	or	in	other	lawsuits.”).			

   Contrary	to	the	Board’s	argument	here,	the	factual	findings	contained	within	a	judgment	are	not	
appropriate	subjects	for	judicial	notice.		As	the	Eleventh	Circuit	explained,	“If	it	were	permissible	for	
a	court	to	take	judicial	notice	of	a	fact	merely	because	it	has	been	found	to	be	true	in	some	other	
action,	 the	 doctrine	 of	 collateral	 estoppel	 would	 be	 superfluous.”	 	 Jones, 29 F.3d	 at	 1553.	 	 The	
collateral	 estoppel	 doctrine,	 also	 known	 as	 issue	 preclusion,	 “prevents	 a	 party	 from	 relitigating	
factual	 issues	 already	 decided	 if	 the	 identical	 issue	 necessarily	 was	 determined	 by	 a	 prior	 final	
judgment,	and	the	party	estopped	had	a	fair	opportunity	and	incentive	to	litigate	the	issue	in	the	prior	
proceeding.”	 	 Kurtz	 &	 Perry,	 P.A.	 v.	 Emerson,	 2010 ME 107,	 ¶	 16,	 8 A.3d 677  (quotation	 marks	
omitted).		In	the	matter	before	us,	however,	the	Board	did	not	assert	the	applicability	of	collateral	
   	                                                                                             21	

       3.	     Jonas’s	Burden	

       [¶41]		To	be	reinstated,	Jonas	was	required	to	demonstrate,	by	clear	and	

convincing	evidence,	that	he	possessed	the	moral	qualifications,	competency,	

and	learning	in	law	required	for	admission	to	practice	law	in	this	State,	as	well	

as	 to	 demonstrate,	 by	 clear	 and	 convincing	 evidence,	 that	 it	 was	 likely	 that	

reinstatement	would	not	be	detrimental	to	the	integrity	and	standing	of	the	Bar,	

the	 administration	 of	 justice,	 or	 the	 public	 interest.	 	 M.	 Bar	 R.	 7.3(j)(5).	 	 We	

review	 a	 single	 justice’s	 factual	 findings	 for	 clear	 error.	 	Bailey,	 2014 ME 58,	

¶	16,	90 A.3d 1137.		Because	Jonas	had	the	burden	of	proof,	he	can	prevail	only	

if	he	can	establish	that	the	single	justice	was	“compelled	to	find	in	his	favor.”		

See	In	re	Williams,	2010 ME 121,	¶	10,	8 A.3d 666.	

       [¶42]		Jonas	argued	that	any	misconduct	that	he	committed	leading	to	his	

New	 Jersey	 suspension	 was	 part	 of	 his	 personal	 life	 and	 should	 not	 be	

dispositive	 as	 to	 his	 moral	 character	 as	 an	 attorney.	 	 He	 continued	 to	 deny	

responsibility	 for	 many	 of	 his	 actions.	 	 For	 example,	 he	 asserted	 that	 his	

decision	to	abscond	with	his	children	in	direct	violation	of	the	court’s	order	was	


estoppel.		See	Conary	v.	Perkins,	464 A.2d 972,	975-76	(Me.	1983);	Reed	v.	Tracy,	435 A.2d 745,	746	
(Me.	1981).			

   Because	the	court,	here,	could	rely	on	findings	in	other	jurisdictions’	judgments	pursuant	to	the	
reasonable	person	standard	of	evidentiary	admissibility,	we	need	not	determine	whether	collateral	
estoppel	would	have	applied	in	this	case	had	the	Board	argued	its	applicability.	
22	   	

not	 premeditated,	 and	 that	 the	 New	 Jersey	 courts,	 his	 former	 wife,	 and	 her	

attorney	 were	 biased	 and	 had	 formed	 a	 conspiracy	 against	 him.	 	 The	 single	

justice	found	that	these	explanations	were	not	credible.			

          [¶43]		Furthermore,	the	Board	offered	ample	evidence,	upon	which	the	

single	 justice	 could	 rely,	 to	 rebut	 Jonas’s	 contention	 that	 he	 has	 behaved	

ethically	since	his	suspension	from	the	New	Jersey	bar	in	2005.		Specifically,	the	

evidence	 showed	 that	 Jonas	 has	 demonstrated	 a	 pattern	 of	 disrespect	 and	

contempt	for	every	level	of	the	court	system	over	many	years,	and	in	so	doing	

he	has	abused	the	very	litigation	skills	that	he	now	seeks	to	use	in	Maine.	

          [¶44]	 	 Based	 on	 the	 above	 evidence,	 the	 single	 justice	 did	 not	 err	 in	

finding	that	Jonas	failed	to	meet	his	burden	of	proving,	by	clear	and	convincing	

evidence,	 that	 he	 recognizes	 the	 wrongfulness	 and	 seriousness	 of	 his	

misconduct,	 M.	 Bar	 R.	 7.3(j)(5)(C),	 or	 that	 he	 has	 the	 requisite	 honesty	 and	

integrity	 to	 practice	 law,	 M.	 Bar	 R.	 7.3(j)(5)(E).	 	 The	 single	 justice	 was	 not	

compelled	 to	 find	 that	 Jonas	 possesses	 the	 moral	 qualifications,	 competency,	

and	learning	in	law	required	for	admission	to	practice	law	in	this	State,	and	that	

it	 is	 likely	 that	 reinstatement	 will	 not	 be	 detrimental	 to	 the	 integrity	 and	

standing	 of	 the	 bar,	 the	 administration	 of	 justice,	 or	 the	 public	 interest.	 	 See	

M.	 Bar	 R.	 7.3(j)(5);	 Bailey,	 2014 ME 58,	 ¶	 57,	 90 A.3d 1137.	 	 Jonas’s	 proven	
    	                                                                                   23	

willingness	 to	 abuse	 his	 law	 license	 and	 legal	 skills,	 disrespecting	 multiple	

tribunals	and	the	truth,	left	the	single	justice	little	choice	in	this	matter.	

                                   III.		CONCLUSION	

	       [¶45]		The	procedures	employed	at	each	stage	of	the	proceedings	in	this	

case	 complied	 with	 the	 Bar	 Rules	 and	 provided	 Jonas	 with	 extensive	 due	

process.		Jonas	was	provided	ample	notice	and	opportunity	to	present	his	case	

at	 each	 level	 of	 the	 proceedings.	 	 There	 was	 no	 error	 in	 the	 single	 justice’s	

consideration	 of	 the	 multitude	 of	 judgments	 and	 orders	 against	 Jonas.	 	 Over	

more	than	two	decades,	Jonas	incessantly	abused	his	legal	skills	by	initiating	a	

litany	 of	 frivolous,	 vexatious,	 and	 harassing	 litigation,	 and	 has	 shown	

unremitting	 contempt	 for	 the	 legal	 system	 by	 continually	 and	 repeatedly	

ignoring	court	orders.			

        [¶46]		As	the	single	justice	found	at	the	conclusion	of	the	forty-four	page	

judgment,		

        When	an	attorney	is	admitted	to	the	Maine	bar,	he	swears	that	he	
        “will	not	wittingly	or	willingly	promote	or	sue	any	false,	groundless	
        or	unlawful	suit	nor	give	aid	or	consent	to	the	same”	and	that	he	
        “will	delay	no	man	for	lucre	or	malice.”		4	M.R.S.	§	806	(2014).		Jonas	
        has	demonstrated	just	the	opposite.	
               	
        [¶47]	 	 The	 single	 justice	 was	 not	 compelled	 to	 find	 that	 Jonas	 had	

demonstrated	his	eligibility	for	readmission	to	the	Maine	Bar.	
24	    	

           The	entry	is:	

                            Judgment	affirmed.	
	
	      	      	      	       	    	
	
James	M.	Bowie,	Esq.	(orally),	Thompson	&	Bowie,	LLP,	Portland,	for	appellant	
Edwin	R.	Jonas	III	
	
Aria	 Eee,	 Esq.	 (orally),	 Board	 of	 Overseers	 of	 the	 Bar,	 Augusta,	 for	 appellee	
Board	of	Overseers	of	the	Bar	
	
	
Maine	Supreme	Judicial	Court	docket	number	Bar-13-16	
FOR	CLERK	REFERENCE	ONLY